Citation Nr: 1524405	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disorder, to include as due to frostbite or Reiter's syndrome.

2.  Entitlement to service connection for residuals of a right tibia and fibula fracture.

3.  Entitlement to service connection for a right leg scar.

4.  Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Missing STRs

The available STRs document that the Veteran was hospitalized for approximately 3 days in March 1970 at the 97th General Hospital.  Currently, the STRs pertaining to this hospitalization only include the order for admission, a Rheumatology evaluation, and a summary of hospitalization from the attending physician.  

The order for admission is dated March 16, 1970.  It notes that he "needs admission for work up [and] profile."  The summary is not dated but was likely authored after March 20, 1970.  It notes that the Veteran was hospitalization from March 18, 1970, to March 20, 1970, which resulted in a final diagnosis of "arthralgias of unknown etiology (Reiter's syndrome suspected but not proven)."  Based on these records, it is not clear that all medical reports associated with the Veteran's 3-day admission are currently associated with his file.  

As such, the matter must be remanded to ensure that all medical reports associated with this hospitalization are obtained.  In this regard, the Board is mindful that the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) advises that service treatment records do not include inpatient treatment records.  Those records are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.  For that reason a separate request for the records must be made.


B.  New VA Examinations

The Veteran underwent a VA examination in August 2014 to address the claimed lower extremity disorder, right tibia and fibular fracture, and right leg scar.  The VA examiner gave an unfavorable opinion, but repeatedly notated that the Veteran's electronic claims folder (VBMS) showed that "there [are] documents pending for scanning[.]"  

The Board notes that numerous relevant items were scanned into the electric file near in time to the August 2014 VA examination.  Therefore, it is imperative that the case be returned to this examiner for an addendum opinion.  In this same regard, it is likely that further STRS related to the hospitalization will be obtained, and the addendum should take into consideration these additional records.  

The Veteran was also provided a VA audiological examination in August 2014.  The VA examiner determined that the Veteran's current left ear hearing loss was unrelated to service, but did not address all the complex medical issues raised by the claim.  As such, a further addendum is needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate records custodian(s) with a request for a copy of all outstanding service treatment records associated with the Veteran's 3-day hospitalization in March 1970.

If, after making as many requests as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) send notification to the Veteran that he is ultimately responsible for providing the evidence.

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran's file to be returned to the examiner who conducted the August 2014 VA Cold Injury examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  

Accordingly, the examiner is asked to review the relevant information in the record, including the new records associated with the claims file since the first examination in August 2014.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Is it at least as likely as not (i.e., is there at least an equal medical probability) that symptomatology causing the post-service motorcycle accident in October 1974 (numbness in the leg) represents the same underlying medical condition as that first documented in the STRs?  

In answering this question, the examiner is asked to take into account the indication that the Veteran's symptomatology occurred only during times of cold weather.  

(b)  Without regard to exact etiology, is there any **medical** reason to accept or reject the proposition that had the Veteran had numbness in his right leg at the time of the motorcycle accident in 1974, such numbness could have been of sufficient severity to cause him to have been unable to stop a motorcycle as he states?  

In answering both questions (a) and (b), the examiner is asked to consider all witness (non-medical) statements, including those of the Veteran, regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence of any medical condition unless it can be explained why the condition would ordinarily have been recorded in a given medical record if such had existed.  

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

3.  After completing all development set forth in paragraph 1 above, arrange for the Veteran's file to be returned to the examiner who conducted the August 2014 VA audiological examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that the Veteran's hearing impairment had its onset directly during his service or is otherwise causally related to any event or circumstance of his service

In answering this question, the examiner is asked to specifically identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)."  (From the abstract for Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586). 

The examiner is asked to consider all the Veteran's statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence of a hearing impairment unless it can be explained why the condition would ordinarily have been recorded in a given medical record if such had existed.  

Likewise, please articulate the reasons underpinning **all** conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.   After completing all actions set forth in paragraphs 1-3, undertake any further action needed as a consequence of the development completed in paragraphs 1-3 above.  

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




